Citation Nr: 0216450	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-08 381A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado 



THE ISSUE

Waiver of recovery of an overpayment of pension benefits of 
$14,508.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from September 1971 
to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 waiver decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises in Denver, 
Colorado, which denied the veteran's claim for waiver of an 
overpayment. 


REMAND

In the veteran's October 2001 Substantive Appeal (VA Form 9), 
he requested a Board hearing at the RO (i.e., Travel Board 
hearing).  To accord the veteran due process, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002). 

In view of the foregoing, this case is remanded for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for waiver of recovery of an 
overpayment of pension benefits of 
$14,508.
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant and his representative has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


